Applicant’s election without traverse of Group II, drawn to methods of oxidizing a C-3 hydroxyl of a trichothecene using a composition of an alcohol dehydrogenase, a quinone cofactor, a metal ion, and a redox cofactor and SEQ ID NO:2 as species of alcohol dehydrogenase in the reply filed on 11/9/20 is acknowledged.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Holman on 1/13/21.

EXAMINER’S AMENDMENT
Insert as the first paragraph of the specification:
This application is a divisional of U.S. Application 15/561,545, filed on September 26, 2017, now U.S. Patent 10,526,585, which is a 371 national stage filing of International Application PCT/AT2015/000048, filed March 27, 2015.

6. (Currently Amended)  A method for the enzymatic transformation of trichothecenes, wherein at least one trichothecene exhibiting a hydroxyl group on the C-3 atom is brought into contact with an alcohol dehydrogenase of sequence ID numbers 2, 3 or 4 containing metal ions and a quinone cofactor, or with a functional variant thereof having  thereto, with at least one redox cofactor and water, and if necessary at least one excipient.	
9. (Currently Amended)  The method according to Claim 6, wherein the quinone cofactor is selected from the grouppyrroloquinoline quinone (PCC), tryptophan tryptophylquinone (TTC), topaquinone (TPC), lysine tyrosylquinone (LTC), and cysteine tryptophylquinone (CTC).
11. (Currently Amended)  The method according to Claim 6, wherein the at least one redox cofactor is selected from the group phenazine methosulphate (PMS), PMS derivatives, potassium hexacyanoferrate (III), sodium hexacyanoferrate (III), cytochrome C, coenzyme Q1, coenzyme Q10, methylene blue, T and N,N,N’,N’-tetramethyl-p-phenylenediamine (TMPD).
Cancel claims 1-5 and 12-17.

While the prior art teach sequences of proteins having at least 99% sequence identity to SEQ ID NOS: 2, 3 or 4 (see UniProt Accession Nos. A0A024KGA8 and A0A087LLP8) and teach or suggest that these proteins are alcohol dehydrogenases, the prior art provides no teaching or suggestion that these alcohol dehydrogenases would oxidize the C-3 hydroxyl of any trichothecene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652